IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: MODIFICATION OF THE                    :      NO. 395
MAGISTERIAL DISTRICTS WITHIN THE              :
32nd JUDICIAL DISTRICT OF THE                 :      MAGISTERIAL RULES DOCKET
COMMONWEALTH OF PENNSYLVANIA                  :

                                          ORDER

PER CURIAM

       AND NOW, this 26th day of February, 2016, upon consideration of the Request of
the President Judge of Thirty-second Judicial District (Delaware County) to eliminate
Magisterial District 32-1-26 and reconfigure Magisterial Districts 32-1-27, 32-1-33, 32-1-
34, 32-1-35, 32-2-43, 32-2-47, 32-2-51 and 32-2-52 of the Thirty-second Judicial District
(Delaware County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND
DECREED that the Request is granted. The judgeship for Magisterial District 32-1-26
shall not appear on the ballot for the 2017 municipal election. This Order is effective
January 1, 2017.

       Said Magisterial Districts shall be as follows:

Magisterial District 32-1-27                      Marple Township (Wards 2, 5, 6, and 7)
Magisterial District Judge David Hamilton         Radnor Township (Voting Districts 4, 5, and 7)
Lang


Magisterial District 32-1-33                      Millbourne Borough
Magisterial District Judge Harry J.               Upper Darby Township (Voting Districts 5-1,
Karapalides                                       5-7, 5-10, 6-1, 6-2, 6-3, 6-4, 6-10, 6-12, 7-2,
                                                  7-3, 7-4, 7-5, 7-6, 7-8 and 7-10)



Magisterial District 32-1-34                      Upper Darby Township (Voting Districts 1-1,
Magisterial District Judge Robert J.              1-2, 1-3, 1-8, 3-2, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10,
Radano                                            4-1 and 4-4)
Magisterial District 32-1-35                    Upper Darby Township (Voting Districts 1-4,
Magisterial District Judge Ann Berardocco       1-5, 1-6, 1-7, 1-9, 3-1, 3-3, 3-5, 3-11, 4-2, 4-3,
                                                4-5, 4-6, 4-7, 4-8, 4-9. 4-10, 4-11, 5-3 and 5-
                                                8)



Magisterial District 32-2-43                    Newtown Township
Magisterial District Judge Leon Hunter, III     Radnor Township (Voting Districts 1, 2, 3, and
                                                6)


Magisterial District 32-2-47                East Lansdowne Borough
Magisterial District Judge W.Keith Williams Lansdowne Borough
                                            Yeadon Borough



Magisterial District 32-2-51                    Upper Darby Township (Voting Districts 5-2,
Magisterial District Judge Christopher R.       5-4, 5-5, 5-6, 5-9, 6-5, 6-6, 6-7, 6-8, 6-9, 6-11,
Mattox                                          7-1, 7-6, 7-7, 7-9 and 7-11)


                                                Aldan Borough
Magisterial District 32-2-52
                                                Clifton Heights Borough
Magisterial District Judge Kelly A.
                                                Upper Darby Township (Voting Districts 2-1,
Micozzie-Aguirre
                                                2-2, 2-3, 2-4, 2-5, 2-6, and 2-7)



       Justice Eakin did not participate in the consideration or decision of this matter.




                                              -2-